Citation Nr: 1644607	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  14-01 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2016, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disability, to include PTSD, based on specific events that he has reported as occurring in service.  The Veteran's identified stressors have not been verified and it is unclear if there is additional information which might be obtainable with respect to these incidents.  In addition, while the Veteran's service treatment records and at least part of his service personnel records are contained in the claims file, there are still some discrepancies and apparent omissions in the record that need to be addressed.  

Specifically, the Veteran in multiple statements described an event as occurring shortly after basic training in 1967 when he was 17.  The DD Form 214 which showed the Veteran's dates of services indicated that he entered service in 1969.  However, the DPRIS inquiry and confirmation statement list his service as having begun in 1967.  The reason for this discrepancy is unclear and must be addressed to ensure that all relevant service records are incorporated in the claims file.  In addition, while there are some service personnel records on file for the Veteran, it is unclear whether the complete service personnel file has been provided.  Also, while the service treatment records contain a dental evaluation form and an immunization record, both of these documents are blank.  Especially in light of service entrance examination noting "bad teeth" and the requirement for all military personnel to undergo immunizations, the Board believes that there must be completed copies of such documents still outstanding.

One of the two stressor incidents identified by the Veteran includes a recruit who was killed when he panicked during exercises in basic training and was inadvertently shot.  In June 2011, the RO issued a formal finding that it was unable to confirm the Veteran's stressor events because of insufficient information.  At the Board hearing, the Veteran provided additional information, including the last name of the recruit who was killed.  As such, an additional attempt should be made to confirm the identified stressor event in basic training.

The Board notes that the VA examination in May 2011 yielded diagnoses of PTSD, Major Depressive Disorder, and Alcohol Dependence.  The examiner attributed the Veteran's PTSD to his military service and described his depression as being PTSD-driven.  The examiner noted that the Veteran was apparently first treated for depression in during service based on the record.  However, because of the nature of the Veteran's reported stressors, which require some corroborating evidence, the claim of service connection for PTSD was denied.  The Veteran has described a traumatic upbringing and has stated that he had mental health problems as a result prior to his entry to service, but that the specific stressor events in service and the violent atmosphere of military training and preparation for battle aggravated these problems.  The Board finds that an additional VA examination is necessary to specifically identify the Veteran's psychiatric disabilities, to assess the relationship between such disabilities and service, and to address whether any psychiatric disability other than PTSD, which would not require corroboration of the stressor events, might have been caused or aggravated by his military service. 

Accordingly, the case is REMANDED for the following action:

1. Every effort should be made to clarify the dates of the Veteran's service, to include submitting the dates shown on both the November 2010 VA 21-3101 (September 1967 to October 1970) and the dates shown on the DD Form 214 (September 1969 to October 1970).  These efforts should include requesting information about any National Guard or Reserve service performed during these time periods.

2. Then, obtain from the appropriate federal records custodian any and all additional records relating to the Veteran's service, to include service treatment records and a complete copy of all service personnel records.  If additional military service prior to 1969 has been identified, records relating to such service should also be obtained.  Specifically, the Board notes that the Veteran's dental and immunization records contained in the claims file are blank and completed copies of such records should be identified among the documents requested from the appropriate custodian.

If, after all due diligence, it is determined that any of the records are unavailable or further efforts to obtain them would be futile, the Veteran and his representative should be so advised in accordance with the provisions of 38 C.F.R. § 3.159(e).

3. Every effort should be made to ascertain the location and approximate time frame of the Veteran's basic training experience where he noted the death of a recruit.  This information, along with the name provided by the Veteran at the Board hearing (McGuinness) should be submitted to the service department and/or the training location, as appropriate, with a request that any information regarding a training exercise resulting in injury or death to a recruit from that location and approximate time period be provided.  In addition, the name of the recruit, McGuinness, and all phonetic spelling variants, should be searched to determine if there is any evidence of such person being injured or killed in a training exercise.

4. Afford the Veteran an appropriate VA examination to determine whether he has a current psychiatric disability such as PTSD or Major Depressive Disorder (to include any diagnoses at any time during the pendency of the claim) and, if so, whether it is at least as likely as not (probability 50 percent or greater) that any psychiatric disability was incurred by his military service, to include the stressor incidents described by the Veteran (seeing a recruit shot during basic training and being threatened by his father with an ax while on leave) and the general environment of military training in combination with his background.  

The examiner should specifically address the Veteran's statements regarding his childhood experiences and the impact of his military service on his mental health.  The examiner should consider all of the evidence of record with respect to events in service and events in the Veteran's home life during his military service in rendering an opinion with respect to aggravation (permanent worsening beyond the normal course of the disability) of any mental health disabilities which pre-existed his military service.  The examiner should also comment on any treatment or discussion of mental health issued in service.

Regarding preexisting disability, as the Veteran's enlistment examination showed no defect, the examiner should be mindful that to find preexisting disability the evidence of such must be clear and unmistakable.  If this is found, the examiner should also state whether it is clear and unmistakable that a preexisting psychiatric disability was NOT aggravated (permanently worsened beyond its natural progression) by active service.

With respect to the PTSD stressors identified by the Veteran, the examiner should address each one individually in terms of compliance with DSM requirements for diagnoses.  The examiner should discuss the DSM requirements for all psychiatric disabilities present during the course of the appeal.

The examiner is asked to provide a statement of the rationale or basis for the opinions offered.  The examiner should have complete access to the VA electronic claims file, to include Virtual VA and VBMS records and all records obtained pursuant to the development specified above.

5. Then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, then issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




